           Case 1:20-cv-01530-VEC Document 27 Filed 11/19/20 Page          USDC1 SDNY
                                                                                 of 2
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
                                                                           DOC #:
UNITED STATES DISTRICT COURT                                               DATE FILED: 11/19/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 SOPHIE BECKERMAN,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                : 20-CV-1530 (VEC)
                                                                :
 FRESH DIGITAL GROUP, INC., DOUG                                :     ORDER
 ROBINSON INDIVIDUAL CAPACITY, DOUG :
 ROBINSON OFFICIAL CAPACITY, JOHN                               :
 AND JANE DOES 1-10 INDIVIDUAL                                  :
 CAPACITY, JOHN AND JANE DOES 1-10                              :
 OFFICIAL CAPACITY, XYZ CORP. 1-10,                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 16, 2020, a show cause hearing was held on why an order of

default judgment should not be entered against all Defendants;

       WHEREAS none of the Defendants appeared at the hearing;

       WHEREAS the Court must have subject matter jurisdiction to enter any order in this

matter, including a default judgment;

       WHEREAS Plaintiff alleges the Court has federal question jurisdiction over the Fair

Labor Standards Act (FLSA) claims and supplemental jurisdiction over the state law claims,

Compl., Dkt. 1;

       WHEREAS on October 16, 2020, the Court ordered the Plaintiff to show cause why this

case should not be dismissed for lack of subject matter jurisdiction, including that, despite the

classification in her employment letter, she was an employee and not an independent contractor;
          Case 1:20-cv-01530-VEC Document 27 Filed 11/19/20 Page 2 of 2




that no FLSA exemption applied to her; and that Defendant Fresh Digital Group, Inc. (“Fresh

Digital”) had more than $500,000 in annual revenue, Dkt. 24;

       WHEREAS on November 13, 2020, Plaintiff responded to the Court’s order, Dkts. 25,

26;

       WHEREAS to show annual revenue, Plaintiff relied on an investor presentation that

represented that Fresh Digital had annual revenue of $315,000 in fiscal year 2017 and projected

revenue of over $6 million for fiscal year 2018, the year in which Plaintiff was allegedly

employed, Dkts. 25, 26; and

       WHEREAS Plaintiff’s job description, as articulated in the Letter of Offer of

Employment, referenced working closely with clients, including “manag[ing] the entire sales

process” with “a strong emphasis on new business sales, while expanding existing accounts,”

Dkt. 25-1 at 6–7;

       IT IS HEREBY ORDERED that by no later than Friday, December 11, 2020, Plaintiff

must either provide sufficient facts about existing clients, contracts, or other revenue sources

from which the Court can infer that Fresh Digital had annual revenue in excess of $500,000 in

2018 or voluntarily dismiss the action so that it can be refiled in state court.



SO ORDERED.
                                                            ________________________
Date: November 19, 2020                                        VALERIE CAPRONI
      New York, New York                                     United States District Judge




                                                   2
